         Case 3:19-cv-01649-JCH Document 83 Filed 06/14/21 Page 1 of 9




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

==================================
JANE DOE                                   :
                                           :
        Plaintiff,                         :
                                           :
vs.                                        : CIVIL ACTION NO. 3:19-CV-1649-JCH
                                           :
UNITED STATES OF AMERICA,                  :
US DEPARTMENT OF HOMELAND                  :
SECURITY,                                  :
KEVIN McALEENAN,                           :
in his official capacity as                :
Acting Secretary of US Department          :
of Homeland Security,                      :
US IMMIGRATION AND                         :
CUSTOMS ENFORCEMENT,                       :
MATTHEW T. ALBENCE, Acting Director of US :
Immigration and Customs Enforcement,       :
WILFREDO RODRIGUEZ, in his official        :
capacity as an agent of US Immigration and :
Customs and in his individual capacity,    :
                                           :
        Defendants.
==================================

     PLAINTIFF’S MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANT
             RODRIGUEZ’ MOTION FOR SUMMARY JUDGMENT


INTRODUCTION

       Plaintiff Jane Doe, an undocumented immigrant has brought this action against Wilfredo

Rodriguez, (“Rodriguez”) the United States of America, U.S. Department of Homeland Security

(DHS), U.S. Immigration and Customs Enforcement (ICE), Alejandro Mayorkas, in his capacity

as Director of DHS, and Tae Johnson, in his capacity as Acting Director of ICE (collectively,

“ICE”). Plaintiff’s claims against ICE are brought pursuant to the Federal Tort Claims Act

                                                1
         Case 3:19-cv-01649-JCH Document 83 Filed 06/14/21 Page 2 of 9




FTCA), 28 U.S.C. §§ 1346(b), 2671-2680, and arise out of Plaintiff’s use as a confidential

informant for ICE while under an order of supervision, while she and her family were subject to

deportation, during which time she was sexually assaulted, threatened and intimidated by

Rodriguez from 2007 through 2014. Plaintiff will cite to the relevant paragraph of its Statement

of Undisputed Material Facts (SOF ¶ ) for relevant references to the record.



FACTUAL BACKGROUND

        In 2007 Jane Doe was an illegal alien who had been ordered deported, but after going

to ICE’s office and meeting with Rodriguez, Jane Doe was placed under an order of supervision

because she agreed to cooperate with information as a confidential informant. (SOF ¶ 27)

Rodriguez and Michelle Vetrano-Antuna were both deportation officers at that time working for

Enforcement and Removal Operations, (ERO), a part of Immigration and Customs Enforcement

(ICE) and throughout the years of 2007-2014 (SOF ¶ 23) ERO is responsible for the removal of

individuals after they've been ordered removed by an immigration judge and for locating and

arresting individuals who have violated immigration law. (SOF ¶ 24) ERO is prohibited by

policy from using confidential informants. (SOF ¶ 25) Jane Doe, however agreed to provide

information to ERO about illegal immigrants. (SOF ¶ 26) Jane Doe and her family were not

only not deported, but Jane Doe was granted a work permit in 2007.(SOF ¶ 33) Rodriguez

carried a gun as part of his employment with ICE, and handcuffed and arrested illegal

immigrants. (SOF ¶ 35)

       Jane Doe continued to provide information to Rodriguez during the period from 2007 to

2014 and to Vetrano-Antuna through 2012. During this time period Rodriguez Rodriguez used


                                                2
         Case 3:19-cv-01649-JCH Document 83 Filed 06/14/21 Page 3 of 9




Jane Doe like a slave, not only sexually exploiting her, but also continuing to demand

information on illegal immigrants. (SOF ¶ 45) Rodriguez forced Jane Doe to go to his house and

force sexual relations and forced Jane Doe to continue to provide him with information on illegal

immigrants. (SOF ¶ 41) Rodriguez even branded Jane Doe, leaving permanent marks on her

abdomen. (SOF ¶ 42)

               Rodriguez also continued to force Jane Doe to help him investigate, locate and

inform on illegal immigrants. (SOF ¶ 44) As a result of the rapes, Jane Doe got pregnant

multiple times and had abortions, became very depressed and tried to commit suicide multiple

times. (SOF ¶ 46) Jane Doe provided so much information on the location of illegal immigrants

that Michelle Vetrano-Antuna asked her to stop providing information in her [Honduran]

community to ERO, including Rodriguez because she was concerned about her safety. and the

safety of her family. (SOF ¶ 36) Michelle Vetrano-Antuna considers Jane Doe to be extremely

truthful and confirmed that she was always very cooperative.(SOF ¶ 34)

       Rodriguez used his position of extraordinary authority threatened threaten and intimidate

her from speaking to anyone about what he had done. He even threatened Jane Doe’s husband

after he had found out that Rodriguez had raped Doe. (SOF ¶ 43) During the period between

2007 and 2014 Jane Doe was threatened by Rodriguez with deportation of herself and her family

and death. (SOF ¶ 39) Shortly before Rodriguez was to retire from ICE, he threatened to kill

Jane Doe if she ever told anyone about what had happened. (SOF ¶ 40) Rodriguez invoked his

right against self incrimination in response to deposition questions about raping and threatening

Jane Doe as well as threatening her and her entire family with deportation if she ever told anyone

about what he had done to her. (SOF ¶ 14 through 22)


                                                3
         Case 3:19-cv-01649-JCH Document 83 Filed 06/14/21 Page 4 of 9




LEGAL STANDARD

       “A motion for summary judgment may be granted only where there is no genuine dispute

as to any material fact and the moving party is entitled to judgment as a matter of law. Rule

56(a), Fed. R. Civ. P.; see also Nick's Garage, Inc. v. Progressive Cas. Ins. Co., 875 F.3d 107,

113-14 (2d Cir. 2017). "A genuine issue of material fact exists if 'the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.'" Nick's Garage, 875 F.3d at

113-14 (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). Which facts are

material is determined by the substantive law. Anderson, 477 U.S. at 248. "The same standard

applies whether summary judgment is granted on the merits or on an affirmative defense...."

Giordano v. Market Am., Inc., 599 F.3d 87, 93 (2d Cir. 2010). The moving party bears the initial

burden of informing the court of the basis for its motion and identifying the admissible evidence

it believes demonstrates the absence of a genuine issue of material fact. Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986). Once the moving party meets this burden, the nonmoving party must

set forth specific facts showing that there is a genuine issue for trial. Wright v. Goord, 554 F.3d

255, 266 (2d Cir. 2009). He cannot "rely on conclusory allegations or unsubstantiated

speculation' but 'must come forward with specific evidence demonstrating the existence of a

genuine dispute of material fact." Robinson v. Concentra Health Servs., 781 F.3d 42, 34 (2d Cir.

2015) (quotation marks and citation omitted). To defeat a motion for summary judgment, the

nonmoving party must present such evidence as would allow a jury to find in his favor. Graham

v. Long Island R.R., 230 F.3d 34, 38 (2d Cir. 2000).

       Rodriguez’s asserting his Fifth Amendment right to remain silent as to all questions

during his deposition should result in this Court drawing adverse inferences against Rodriguez


                                                4
          Case 3:19-cv-01649-JCH Document 83 Filed 06/14/21 Page 5 of 9




regarding the specific questions to which he invoked the Fifth.        Those questions Rodriguez

refused to answer go to the very heart of this case. There is a "prevailing rule that the Fifth

Amendment does not forbid adverse inferences against parties to civil actions when they refuse

to testify in response to probative evidence offered against them." Baxter v. Palmigiano, 425

U.S. 308, 318, 96 S. Ct. 1551, 47 L. Ed. 2d 810 (1976) (allowing adverse inference to be drawn

against state prison inmates that refused to testify in prison disciplinary proceedings)   In an

instance where a party stands on an invocation of the Fifth Amendment privilege made during

discovery, fairness dictates that the jury be informed of the invocation of the privilege and

permitted to draw an adverse inference from this fact. See Penfield v. Venuti, 589 F. Supp. 250,

255 (D. Conn. 1984) ("Permitting an adverse inference to be drawn against a party who

invokes the Fifth Amendment privilege during discovery prevents use of the privilege as a

weapon in civil litigation.")Huaman v. Sirois, No. 3:13CV484 (DJS), 2015 U.S. Dist. LEXIS

51873 (D. Conn. Apr. 20, 2015) "A party who asserts the privilege against self-incrimination

must bear the consequence of lack of evidence, and the claim of privilege will not prevent an

adverse finding or even summary judgment if the litigant does not present sufficient evidence to

satisfy the usual evidentiary burdens in the litigation." United States ex rel. Bilokumsky v. Tod,

263 U.S. 149, 153-54, 44 S. Ct. 54, 68 L. Ed. 221.

       Given that Rodriguez invoked his right against self incrimination in response to all

questions about raping and threatening Doe and her entire family, this Court could deny

defendants motions for summary judgment on that basis alone.




                                                 5
          Case 3:19-cv-01649-JCH Document 83 Filed 06/14/21 Page 6 of 9




ARGUMENT

THE STATUTE OF LIMITATIONS HAS BEEN TOLLED BY THE DOCTRINE OF
EQUITABLE TOLLING

       The equitable tolling doctrine was discussed in Gager v. Sanger, 95 Conn. App. 632, 638,

897 A.2d 704. Equitable tolling is applied if a party other than the plaintiff "bore responsibility

for some form of impediment that prevented or made it difficult for the plaintiff to file earlier."

Gager v. Sanger, Superior Court, judicial district of Waterbury, Complex Litigation Docket,

Docket No. X02-CV-XX-XXXXXXX-S, 2005 Conn. Super. LEXIS 589 (February 25, 2005,

Schuman, J.), aff'd, 95 Conn.App. 632, 897 A.2d 704, cert. denied, 280 Conn. 905, 907 A.2d 90

(2006). Connecticut courts have applied equitable tolling in situations where a plaintiff can show

he "(2) was prevented in some extraordinary manner from timely asserting his rights,…” Bates v.

City of Bristol, 2018 U.S. Dist. LEXIS 49687 Podobnik v. U.S. Postal Serv., 409 F.3d 584, 591

(3d Cir. 2005). Young v. United States, 535 U.S. 43, 49 (2002).         If ever a case merited the

application of the equitable tolling doctrine, Jane Doe’s case would be the poster child for it. She

was afraid for her life and that of her family’s, which is why she did not retain an attorney to

pursue this case until after she was recommended to do so by the Immigration and Customs

Enforcement investigators.

       The case of Noguera v. Hasty, No. 99 Civ. 8786 KMWAJP, 2001 U.S. Dist. LEXIS 2458,

2001 WL 243535 (S.D.N.Y. Mar. 12, 2001), involved a female inmate who brought an action

under 42 U.S.C. § 1983 alleging that she had been raped and sexually abused by a state

correctional officer. The limitations period was equitably tolled based on the plaintiff's allegation

that the officer had verbally and physically threatened her into remaining silent about the rape.



                                                 6
         Case 3:19-cv-01649-JCH Document 83 Filed 06/14/21 Page 7 of 9




2001 U.S. Dist. LEXIS 2458, [WL] at *6.          Equitable tolling applies when the plaintiff is

prevented from asserting a claim by wrongful conduct on the part of the defendant, or when

extraordinary circumstances beyond the plaintiff's control made it impossible to file a claim on

time. Alvarez-Machain v. United States, 107 F.3d 696, 700 (9th Cir. 1997). The sexual assaults,

severe depression, suicide attempts, threats on Doe’s life, threats against her family by Rodriguez

constitute extraordinary circumstances which justify Doe’s delay in filing her claim. Rodriguez

should not be entitled to benefit from the fact that during the period between 2007 and 2014 he

threatened plaintiff’s life and threatened her and her family with deportation See Brockamp v.

United States, 67 F.3d 260 (9th Cir. 1995). SOF ¶ 23, 24.

       ICE and Rodriguez both argue that plaintiff is not entitled to equitable tolling because

Plaintiff was not diligent in her efforts to pursue her rights during the time period she seeks to

toll, and that no extraordinary circumstance stood in her way, preventing her from doing so. This

argument must fail, as Rodriguez not only threatened Doe’s life, but her family as well. Doe was

well aware of what Rodriguez was capable of serious criminal behavior.




                                                7
         Case 3:19-cv-01649-JCH Document 83 Filed 06/14/21 Page 8 of 9




CONCLUSION

Wherefore, for all of the foregoing reasons, the plaintiff requests that the Court deny both

Rodriguez’ and ICE’s motions for summary judgment.


Date: June 14, 2021

                                                 Respectfully submitted,

                                                 PLAINTIFF, JANE DOE

                                                 By:/s/ George W. Kramer, Esq.
                                                 George W. Kramer
                                                 Federal Bar No. ct 07982
                                                 gkramerlaw@gmail.com
                                                 Debra D. Klingsberg
                                                 Fla. Bar No. 767921
                                                 dklingsberglaw@gmail.com
                                                 30 Clemens Court
                                                 Rocky Hill, CT 06067
                                                 Tel: 860-212-4871




                                             8
         Case 3:19-cv-01649-JCH Document 83 Filed 06/14/21 Page 9 of 9




                                      CERTIFICATION

        I hereby certify that on the 14th day of June, 2021, the foregoing document was filed
through the ECF system will be sent electronically to the registered participants as identified on
the Notice of Electronic Filing (NEF) and paper copies will be sent to those indicated as non-
registered participants.

                                                    /s/ George W. Kramer, Esq.
                                                    George W. Kramer




                                                9
